 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE LONNELL ROBERSON,                         Case No. 1:19-cv-01724-DAD-EPG (PC)
12                        Plaintiff,
13             v.                                        ORDER REQUIRING DEFENDANTS TO
                                                         RESPOND TO PLAINTIFF’S MOTION FOR
14    SECOND WATCH SGT., et al.,                         INJUNCTIVE RELIEF
15                        Defendant.                     (ECF No. 34)
16

17
            Plaintiff Clarence Lonell Roberson (“Plaintiff”) is a state prisoner proceeding pro se and
18
     in forma pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
19
            On May 14, 2021, Plaintiff filed a motion for a preliminary injunction. (ECF No. 34.) In
20
     his motion, Plaintiff alleges that the warden has instructed staff not to let Plaintiff attend E.O.P.
21
     groups or use the telephone. (Id.) Plaintiff has complained to his psychologist and his supervisor
22
     and all Unit C-7 staff and they all claim that they have to follow the warden’s rules. (Id.) Plaintiff
23
     requests that the Court transfer him to another institution. (Id.)
24
            Given Plaintiff’s allegations, the Court will direct Defendants to file a response to the
25
     motion.
26
            Accordingly, IT IS ORDERED that Defendants have twenty-one days from the date of
27
     service of this order to file a response to Plaintiff’s motion for injunctive relief (ECF No. 34).
28
                                                         1
 1   Not more than seven days after the response has been filed, Plaintiff may serve and file a reply to

 2   the response.

 3
     IT IS SO ORDERED.
 4

 5      Dated:       May 18, 2021                             /s/
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
